This Office Action is in response to the papers filed on May 19, 2022.

Independent claim 1 is objected to because “wherein the first gate electrode and the first metal pattern is spaced apart from each other” (in the added text) should be “wherein the first gate electrode and the first metal pattern are spaced apart from each other.”  Claims 2-21 depend on claim 1 and are thus similarly objected to.
Claim 15 is further objected to because “wherein the third gate electrode and the third channel region is spaced apart from each other” (in the added text) should be “wherein the third gate electrode and the third channel region are spaced apart from each other.”  
Independent claim 22 is objected to because “wherein the first gate electrode and the first metal pattern is spaced apart from each other” (in the added text) should be “wherein the first gate electrode and the first metal pattern are spaced apart from each other.”  Claims 23-51 depend on claim 22 and are thus similarly objected to.

Claims 1-51 will be allowed if corrected.

This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814